DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,10-12,15,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0061730 A1 to Yamanaka et al., “Yamanaka”, in view of U.S. Patent Application Publication Number 2011/0266595 A1 to Hata, “Hata”.



Yamanaka discloses a method for forming a heterojunction bipolar transistor (claim 1) and device formed thereby (claim 11), the method comprising: 
forming (FIG. 3) a doped region (204) in a group IV semiconductor layer of a substrate (202, silicon ¶ [0076],[0056]-[0059]); 
forming an epitaxially grown semiconductor body (e.g. FIG. 5 body 212, ¶ [0065], FIG. 6 layer 612, ¶ [0093]) on a surface portion of the doped region, the body extending from the surface portion and protruding vertically above the doped region, wherein the doped region and the body forms a first sub-collector part and a second sub-collector part (e.g. ¶ [0091]), respectively; and
forming (e.g. FIG. 6, ¶ [0094]-[0100]) an epitaxially grown III-V semiconductor layer stack (632, 634, 636, ¶ [0090]) on the body, the layer stack comprising a collector (632), a base (634) and an emitter (636).
Yamanaka fails to clearly anticipate wherein the epitaxially grown semiconductor body is III-V.  
Hata teaches (e.g. FIG. 15) wherein an epitaxially grown layer (402) is III-V (¶ [0213]-[0216]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have included a III-V buffer layer between the seed and collector of Yamanaka as taught by Hata in order to further lattice match or pseudo lattice match the III-V device with the underlying silicon substrate (Hata ¶ [0212]-[0216],[0007]-[0009],[0014],[0016],[0017],[0170], e.g. FIG. 51, ¶ [0310]-[0313]) and/or in order to apply the known technique of epitaxial growing within an opening in order to terminate defects within the opening thereby increasing crystal quality (i.e. aspect ratio trapping, Hata ¶ [0127]-[0132],[0313]) and/or and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 2, Yamanaka in view of Hata yields the method according to claim 1, and Yamanaka further teaches (e.g. FIG. 4) wherein the surface portion (of 204) is exposed by an aperture (208, ¶ [0073]-[0075]) extending through an insulating layer (206) formed on the doped region (204).

Regarding claims 3 and 12, Yamanaka in view of Hata yields the method according to claim 1 and device according to claim 11, and Yamanaka further teaches (e.g. FIG. 10) comprising forming a sub-collector contact (842, ¶ [0112]) in contact with a contact sub-region of the doped region (804), horizontally spaced apart from the surface portion (i.e. horizontally spaced apart from stack 812/832/834/836).

Regarding claims 10 and 18, Yamanaka in view of Hata yields the method according to claim 1 the device of claim 11, and Yamanaka in view of Hata further teaches wherein the second sub-collector part (e.g. Hata 402), the collector (Yamanaka 632), the base (Yamanaka 634), and the emitter (Yamanaka 636) comprise gallium arsenide (Hata ¶ [0216], Yamanaka ¶ [0098],[0069],[0086]).

Regarding claim 15, Yamanaka in view of Hata yields the device according to claim 12, and Yamanaka further teaches (e.g. FIG. 7) wherein the doped region (704) comprises: a semiconductor fin (portion 712 or 712 and 752 together, ¶ [0103]) horizontally spaced apart from the body (732,734,736), and a sub-collector contact (742) arranged in contact with an upper surface of the semiconductor fin.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0061730 A1 to Yamanaka et al., “Yamanaka”, in view of U.S. Patent Application Publication Number 2011/0266595 A1 to Hata, “Hata”, as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2008/0203490 A1 to Feilchenfeld et al., “Feilchenfeld”.
Although Yamanaka in view of Hata yields the method according to claim 1 and device according to claim 11, Yamanaka fails to clearly teach wherein a dopant dose of the doped region ranges from 5E18 to 1E20 at/cm3.
Feilchenfeld teaches wherein a doping concentration of a sub-collector is typically 1.0.times.10.sup.21/cm.sup.3 (¶ [0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Yamanaka in view of Hata with a doping concentration for the doped region within the claimed range as suggested by Feilchenfeld in order to select a typical doping concentration (Feilchenfeld ¶ [0053]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the doping concentration determines the electrical conductivity with sub-collectors desirably having a high conductivity making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0061730 A1 to Yamanaka et al., “Yamanaka”, in view of U.S. Patent Application Publication Number 2011/0266595 A1 to Hata, “Hata”, as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2017/0359030 A1 to Obu et al., “Obu”.
Although Yamanaka in view of Hata yields method according to claim 1 or the device of claim 11, Yamanaka fails to clearly state wherein a dopant dose of the III-V semiconductor body is at least 1E17 at/cm3.
Obu teaches wherein a dopant in a GaAs body sub-collector may be 5.times.10.sup.18 cm.sup.-3 (¶ [0029],[0030]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Yamanaka in view of Hata by selecting dopant concentration within the claimed range as exemplified by Obu in order to provide sufficient conductivity to the bipolar transistor with for example high reliability and efficiency (Obu ¶ [0005],[0046]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the impurity concentration determines the conductivity making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.


Claims 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0061730 A1 to Yamanaka et al., “Yamanaka”, in view of U.S. Patent Application Publication Number 2011/0266595 A1 to Hata, “Hata”, as applied to claims 11 and 12 above, and further in view of U.S. Patent Application Publication Number 2016/0372582 A1 to Camillo-Castillo et al., “Camillo-Castillo”.
Although Yamanaka in view of Hata yields the device according to claims 11 and 12, Yamanaka fails to clearly teach:
an insulating layer arranged on the doped region, wherein an aperture is formed in the insulating layer above the surface portion, the aperture comprising a lower portion and an upper portion wider than the lower portion, and
wherein the body comprises a lower portion formed in the lower portion of the aperture and an upper portion formed in the upper portion of the aperture, and wherein the upper portion of the body has a width greater than a width of the lower portion of the body.
Camillo-Castillo teaches (e.g. FIG. 5) an insulating layer (14, ¶ [0012]) arranged on a doped region (e.g. 26, ¶ [0016]), wherein an aperture (52 and 54, ¶ [0030],[0031]) is formed in the insulating layer above a surface portion, the aperture comprising a lower portion (52) and an upper portion (54) wider than the lower portion (as pictured), wherein a body (e.g. 36/56/34/45) comprises a lower portion (56) formed in the lower portion of the aperture and an upper portion (e.g. 36) formed in the upper portion of the aperture, and wherein the upper portion (e.g. 36) has a width greater (as pictured) than the width of the lower portion of the body.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamanaka in view of Hata with the stepped aperture as taught by Camillo-Castillo in order to reduce the collector-substrate capacitance along with a reduction in the area which may be more substantial for millimeter-wave applications are permits tailoring of the collector-substrate capacitance (Camillo-Castillo ¶ [0032]).

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891